DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the initial Office action based on the 16/645010 application filed 3/6/2020.  
Claims 1-15 are pending and have been fully considered.
Information Disclosure Statement
IDS filed on 3/6/2020 has been considered by the examiner and copies of the Form PTO/SB/08 are attached to the office action.
Drawings
The Drawings filed on 3/6/2020 are acknowledged and accepted by the examiner.
Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "without" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949). 
In the present instance, claims 2, 4, 5, 6, 7, 8, 9, 11, 12 and 13 recite the broad recitation and the claim also recites the narrower statements of the limitation. 
Examiner has taken the position that at least one of the ranges are present in the process.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7, 8, 11, 12, and 15 are rejected under 103(a) as being obvious over SWANN ET AL (GB2063856; filed 6/1981) and in view of GEBERT ET AL. (US PG PUB 20090077871) in their entirety.  Hereby referred to as SWANN and GEBERT.  
The bold represents Applicant’s claimed invention.
Regarding claims 1-5, 7, 8, 11, 14, and 15:

SWANN teaches a method of preparing a substantially phenolic extract from vegetable matter (i.e. bark), and vegetable wastes, includes taking the vegetable matter or waste in a green or substantially green condition, and thereafter disintegrating the vegetable matter to a particular form. A slurry is then prepared including particles of the vegetable matter and an aqueous solution (i.e. aqueous impregnation composition). The slurry is then allowed to reside in at least one vessel for a predetermined time so that substantially phenolic material within the slurry is extracted from the vegetable matter into the aqueous solution. Following this, the slurry is separated into vegetable matter being vegetable matter particles, and a separated aqueous solution which contains substantially phenolic material extracted from the vegetable matter (i.e. tannic substance). The vegetable matter is for example wood-bark.  A method of preparing a substantially phenolic extract from vegetable matter, said method including the steps of: taking said vegetable matter in a green or substantially green condition; disintegrating said vegetable matter to a particulate form; preparing a slurry including particles of said vegetable matter and an aqueous 
SWANN teaches in para 26 and claim 5 wherein the particles of vegetable matter are up to 4 millimetres in size (i.e. powder size) (meets claims 1, 3 and 11).  SWANN teaches wherein the aqueous solution includes one or more stabilizing compounds (see claim 6 of SWANN)
 SWANN teaches wherein stabilizing compounds include sodium sulphite, sodium bisulphite, sodium metabisulphite, sulphure dioxide, sulphurous acid, potassium sulphite, potassium bisulphite, potassium metabisulphite and ammonium suiphite (see claim 7 of SWANN).  SWANN teaches wherein the aqueous solution includes one or more extraction compounds (see claim 8 of SWANN).  SWANN teaches wherein extraction compounds include sodium carbonate, sodium bicarbonate, potassium carbonate, sodium hydroxide, potassium hydroxide, ammonium hydroxide, ammonium carbonate, ammonia, sodium suiphite, sodium bisulphite and sodium metabisulphite (see claim 9 of SWANN).  SWANN teaches wherein the aqueous solution includes one or more stabilizing compounds and one or more extraction compounds (see claim 10 of SWANN).  SWANN teaches wherein the temperature of aqueous solution within a vessel is elevated above ambient (see claim 11 of SWANN), but less than 100 degrees C (see claim 12 of SWANN)   SWANN teaches wherein the residence time for vegetable matter in any one vessel, is up to 120 minutes (meets claims 1, 5 and 7) (see claim 15 of SWANN).  SWANN teaches wherein the pH of the separated aqueous solution is adjusted to between 4 and 6.5 (meets claims 1 and 8) (see claim 18 of SWANN).  SWANN teaches wherein the vegetable matter is formed into a number of slurries in a plurality of vessels (i.e. several extraction) (see claim 25 of SWANN).  SWANN 
SWANN also teaches in para 45 following the filtering or clarifying the weak extract is concentrated by the removal of water (dewatering step) so that a concentrated extract containing at least 20% solids by weight is produced, (meets claims 1 - dewatering,  and claim 2 – at least 10% dry weight).  SWANN teaches in para 26  the objective of keeping fine bark particles to a minimum, the bark, as soon as practicable after removal from the green or substantially green log is comminuted by passing through a hammermill, followed by grinding through a screen plate. The resultant bark particles emerge from the screen plate at a size of up to 4 millimeters (i.e. powder size).  A water slurry (adding water) is then prepared from the bark particles so formed and this slurry is passed through a suitable refining machine such as a disc refining machine.  SWANN teaches in para 3 there is a need for a commercial method for extracting phenolic materials from vegetable matter, particularly from the bark of trees, this bark being at present dumped or used as a low grade fuel (meets claim 1 and 15).  SWANN teaches in para 29 wherein the stabilizing compounds are sodium sulphite, and when the stabilizing compounds are used alone in the aqueous extraction solution, without the addition of extractant compounds to be described further herein we have found that up to 3% of such stabilizing compounds may be added to the extraction solution expressed as percent by weight of compound to percent by weight of dry bark (meets claim 4). 
SWANN does not explicitly teach wherein the liquid extracts is in a level of 1-25%; however it is within the scope of SWANN as taught by GEBERT.
GEBERT in para [0003] teaches conifers--polyphenols of the catequine type (also called tannins) with a high inorganic compound content.  Para [0027] teaches tannin extraction from bark is carried out in an aqueous medium at a temperature that normally varies between 80.degree.C and  Para [0043] teaches the alcoholic solution it is optional to add an acid or a base (i.e. sulphite salts), the concentration of which can vary between approximately 0.1% and approximately 5% in mass of the total mass of the solution (meets claim 4).
One of ordinary skill in the art would recognize SWANN process for extraction from vegetable matter and GEBERT concentration of the extractions to operate and function as the claimed invention, and the motivation is taught by GEBERT in para [0002] to the chemical process engineering, specifically to a method of obtaining low and medium molecular weight polyphenols prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);"
Regarding claim 12:
Modified SWANN teaches referring to Table 1, it will be seen that in this example near 24% by weight of the bark may be extracted by suitable means.
Claim Rejections - 35 USC § 103
Claims 6, 9, 10, 13, and 14 are rejected under 103(a) as being obvious over SWANN ET AL (GB 2063856; filed 6/1981) and in view of GEBERT ET AL. (US PG PUB 20090077871), as applied to claims 1, 2, 3, 4, 5, 7, 8, 11, 12, and 15 above are hereby incorporated, and further in view of TONG QIGEN ET AL. (CN 103865653; filed 6/2014) and as evidence by RODRIGO ANDRÉS SARRIA-VILLA, “RESEARCH ARTICLE” ; filed 3/2018 in their entirety.  Hereby referred to as SWANN, GEBERT, VILLA and QIGEN.  
The bold represents Applicant’s claimed invention.
Regarding claims 6, 9, 10, 13, and 14:
Modified SWANN in view of GEBERT teaches the disclosure as describe above in claims 1-5, 7, 8, 11, 12, and 15 is hereby incorporated; however ANDERSON does not explicitly teach wherein, in step (c), the first aqueous impregnation composition is added to said compressed bark in a weight ratio (bark:first aqueous impregnation composition) within the range of 1:3 - 1:10; or wherein the bark is compressed in step (b) to a dry content of 40-60%, or a tannic product obtained by the method; however QIGEN does.
QIGEN  teaches in Embodiment 1 the cassia bark powder  joins in the extraction with a  solid-liquid ratio ( w/V) 1:6 (meets claim 6), suction filtration obtains filtrate, more repeatedly 
Although QIGEN did not calculate or measure certain parameters, wherein these measurements can vary based on the desired product; however it is known in art as evident by VILLA in the abstract teaches it is known in the art to vary these properties due to the fact that interaction between factors to take into consideration for extraction of bioactive phenolics compounds from pinus patula bark such as contact time, particle size, temperature, ethanol:water ratio, bark:solvent ratio and revolutions per minute are evaluated to obtain the highest percentage of extraction. (Thereby meets the limitations of claims 6 and 9).
One of ordinary skill in the art would recognize SWANN process for extraction from vegetable matter, GEBERT concentration of the extractions and further QIGEN bark extraction methods to operate and function as the claimed invention, and the motivation is taught by GEBERT in para [0002] to the chemical process engineering, specifically to a method of obtaining low and medium molecular weight polyphenols from natural solid fuel materials such as tree bark, 
Again, VILLA is considered a teaching reference, not a modifying reference.  See MPEP 2112.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTEL GRAHAM whose telephone number is (571)270-5563. The examiner can normally be reached on M-TH 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 


/CHANTEL L GRAHAM/
Examiner, Art Unit 1771  


/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771